the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                   P.3d 1164, 1166 (2005).
                               First, appellant argues that counsel was ineffective for failing
                   to obtain a DNA expert to determine whether two other men could have
                   been the source of the semen and the victim's injuries. Appellant has
                   failed to demonstrate deficiency or prejudice. Appellant's defense was that
                   the sexual contact was consensual; therefore, evidence of another person
                   having had similar contact with the victim would have been irrelevant.
                   Further, appellant did not say why counsel should have doubted and thus
                   sought to impeach the victim's statement that she had not recently been
                   sexually active. Thus even if his claims were true, appellant would not
                   have been entitled to relief. See Hargrove v. State, 100 Nev. 498, 502-03,
                   686 P.2d 222, 225 (1984) (holding that a petitioner is not entitled to an
                   evidentiary hearing where his claims are unsupported by specific factual
                   allegations that, if true, would have entitled him to relief). We therefore
                   conclude that the district court did not err in denying this claim without
                   an evidentiary hearing.
                               Second, appellant argues that counsel was ineffective for not
                   proposing a more reasonable curative instruction to the jury after the
                   prosecutor's misconduct during opening statements. Appellant has failed
                   to demonstrate deficiency or prejudice. Appellant does not state what
                   instruction counsel should have requested that would have had the
                   desired effect of both alleviating the misconduct and not calling it to the
                   jury's attention. See id. We therefore conclude _that the district court did
                   not err in denying this claim.
                               Appellant also argues that the district court erred in denying
                   his claim that evidence of uncharged prior conduct was improperly

SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A .LSVP.
                 admitted. This claim could have been raised in appellant's direct appeal
                 from his judgment of conviction.' See NRS 34.810(1)(b)(2). Appellant's
                 petition was therefore procedurally barred absent a demonstration of good
                 cause and actual prejudice. NRS 34.810(1)(b). Appellant made no cogent
                 argument of good cause or actual prejudice, and we therefore conclude
                 that the district court did not err in denying his claim. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                     Pickering
                                                                 g   eki4 tihei       J.




                                                        uirreltiarja
                                                     Prg"n


                                                    c                             ,   J.
                                                     Saitta


                 cc: Hon. Janet J. Berry, District Judge
                      Janet S. Bessemer
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




                      Willatoro v. State,      Docket No. 54488 (Order of Affirmance,
                 September 29, 2010).


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e